DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the application filed on 08/19/2020
Priority
This application is a continuation of U.S. Patent Application Serial No. 
15/677,733, (now Patent 10,756,969) entitled "DISRUPTION MINIMIZATION FOR GUESTS WHEN APPLYING CHANGES TO A DATA PLANE OF A PACKET HANDLER IN A HOST," filed August 15, 2017, which is hereby incorporated by reference in its entirety.
Status of the Claims
Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject
matter.  The broadest reasonable interpretation of a claim drawn to a computer readable
medium (also called machine readable medium and other such variations) typically covers
forms of non-transitory tangible media and transitory propagating signals per se in view of the
ordinary and customary meaning of computer readable media, particularly when the
specification is silent. See MPEP 2111.01. In this case, the specification is silent about the
interpretation. When the broadest reasonable interpretation of a claim covers a signal per se,
the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See
In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and /interim Examination Instructions for Evaluating Subject Matter
Eligibility Under35 U.S.C. § 101, Aug. 24, 2009; p. 2.

A claim drawn to such a computer readable medium that covers both transitory and non-
transitory embodiments may be amended to narrow the claim to cover only statutory
embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-
transitory” to the claim. Such an amendment would typically not raise the issue of new matter,
even when the specification is silent because the broadest reasonable interpretation relies on
the ordinary and customary meaning that includes signals per se. The limited situations in
which such an amendment could raise issues of new matter occur, for example, when the
specification does not support a non-transitory embodiment because a signal per se is the only
viable embodiment such that the amended claim is impermissibly broadened beyond the
supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir.
1998).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,756,969 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect.
Current Application: 16/997,492
Parent Application: 15/677,733                 (Pat: 10,756,969 B2)
1. A method of applying changes to a data plane of a packet handler within a hypervisor executed by a host computing system to host one or more guests, without disrupting operation of the one or more guests, wherein the packet handler comprises a control plane and the data plane through which network traffic exchanged with the one or more guests pass, the method comprising: 

 in the hypervisor, receiving the network traffic; in the control plane, extracting state information about states of the data plane; buffering the network traffic in the hypervisor to prevent the network traffic from reaching the data plane until the network traffic is resumed; 
after buffering the network traffic begins, updating one or more versions of one or more components of the data plane; and after updating the one or more versions, restoring the states to the data plane using the state information and resuming the network traffic to the data plane from the hypervisor.
1. A method of applying changes to a data plane component of a packet handler within a hypervisor executed by a host computing system to host one or more virtual machines, without disrupting operation of the one or more virtual machines, wherein the packet handler comprises a control plane component and the data plane component through which network traffic exchanged with the one or more virtual machines pass, the method comprising: 
in the hypervisor, receiving the network traffic; in the control plane component, extracting state information about states of the data plane component; pausing the network traffic to the data plane component from the hypervisor, wherein pausing the network traffic includes buffering the network traffic in the hypervisor to prevent the network traffic from reaching the data plane component until the network traffic is resumed; 
after pausing the network traffic to the data plane component, updating one or more versions of one or more components of the data plane component; and after applying the changes to the components of the data plane component, restoring the states to the data plane component using the state information and resuming the network traffic to the data plane component from the hypervisor.
2. The method of claim 1, further comprising: before updating the one or more versions, resetting resources that hold references to the data plane; and after updating the one or more versions, restoring the resources to the data plane.
2. The method of claim 1, further comprising: before updating the one or more versions, resetting resources that hold references to the data plane component; and after updating the one or more versions, restoring the resources to the data plane component.
3. The method of claim 2, wherein resetting the resources comprises: resetting a reference count for each of one or more virtual network interfaces in communication with the data plane.
3. The method of claim 2, wherein resetting the resources comprises: resetting a reference count for each of one or more virtual network interfaces in communication with the data plane component.
4. The method of claim 3, wherein; resetting the reference count comprises destroying one or more data structures that maintain the reference count for each of the one or more virtual network interfaces; and restoring the resources to the data plane includes allowing the one or more data structures to be rebuilt by the one or more virtual network interfaces.
4. The method of claim 3, wherein; resetting the reference count comprises destroying one or more data structures that maintain the reference count for each of the virtual network interfaces; and restoring the resources to the data plane component includes allowing the data structures to be rebuilt by the virtual network interfaces.
5. The method of claim 1, wherein extracting the state information comprises: requesting the state information through a command written to a device file; and receiving the state information through the device file.
5. The method of claim 1, wherein extracting the state information comprises: requesting the state information through a command written to a device file; and receiving the state information through the device file.
6. The method of claim 1, wherein restoring the states to the data plane using the state information comprises: restoring the states in a format used by the data plane prior to updating the one or more versions; and in the data plane, converting the states to a format used by the data plane subsequent to updating the one or more versions.
6. The method of claim 1, wherein restoring the states to the data plane component using the state information comprises: restoring the states in a format used by the data plane component prior to updating the one or more versions; and in the data plane component, converting the states to a format used by the data plane component subsequent to updating the one or more versions.
7. The method of claim 6, further comprising: after buffering the network traffic begins, providing the data plane with format conversion information for use when converting the states.
7. The method of claim 6, further comprising: after pausing the network traffic to the data plane component, providing the data plane component with format conversion information for use when converting the states.
8. The method of claim 1, wherein buffering the network traffic begins before extracting the state information.
8. The method of claim 1, wherein pausing the network traffic occurs before extracting the state information.
9. The method of claim 1, wherein the packet handler comprises a distributed firewall.
9. The method of claim 1, wherein the packet handler comprises a distributed firewall.
10. The method of claim 9, wherein the states comprise connections through the distributed firewall.
10. The method of claim 9, wherein the states comprise connections through the distributed firewall.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect. 
As can be seen in the table, dependent claims 2-10, the recited limitations are contained in patent claims 2-10, respectively.
Regarding current application, while claims 1-10 are directed to a method, corresponding claims 11-20 are directed computer readable storage media.
While Patent 10,756,969 recites method claims 1-10, corresponding system claims are 11-20. 
These claims are not shown in the table.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414